Citation Nr: 1533837	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-32 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel




INTRODUCTION


The Veteran had active military service from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In November 2013 the Board granted the Veteran's claim for tinnitus, and remanded the issue of bilateral hearing loss.  In October 2014, the Board denied the Veteran's claim for left ear hearing loss, and remanded the issue of entitlement to right ear hearing loss for development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board (or the Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Although the Board regrets further delay, the Board has determined that additional development is warranted.  38 C.F.R. § 19.9 (2014).

The October 2014 Board remand instructed the VA examiner to clarify the January 2014 addendum opinion.  Specifically, the examiner was to reconcile the fact that the Veteran exhibited some degree of hearing loss in his right ear upon separation from service (in the 3000 and 4000 Hertz frequencies), with the January 2014 addendum opinion which stated that the Veteran did not incur hearing loss in his right ear, and the finding made by the January 2014 examiner that the Veteran had normal hearing at the time of separation from service. 

The December 2014 addendum opinion did not focus its discussion on the Veteran's right ear, and generally reaffirmed that the Veteran's current hearing impairment was not caused by his military service or noise exposure in-service.  In rationale the examiner discussed the Veteran's enlistment, and separation audiogram of the Veteran's left ear and failed to mention the Veteran's right ear separation audiogram results.  While the Board notes that the examiner relied on the re-test test reliability theory to explain differences in enlistment and separation audiograms, the examiner did not specifically relate this theory to the Veteran's right ear hearing results.  Without any specificity to the Veteran's right ear, or right ear audiogram results in-service, the Board finds that the examiner did not provide the requested opinion.  Furthermore, the examiner's statement that the "[t]hresholds clearly and unmistakably remained unchanged throughout service" fails to acknowledge the Board's finding that the Veteran did in fact exhibit some degree of hearing loss in his right ear based on the separation audiogram results at 3,000 and 4,000 Hertz.  The examiner's rejection of the notion that the Veteran had some degree of right ear hearing loss was not substantiated nor explained with any supporting reasoning.  Merely stating the re-test test reliability theory without application to the Veteran's circumstances, or relating the theory to the specifics of the Veteran's right ear audiogram testing in-service, is inadequate.

Thus, the VA examination opinion from December 2014 is not in compliance with the Board's October 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore the Veteran should be afforded a new VA examination for a nexus opinion regarding the Veteran's right ear hearing loss and its relationship to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board notes that the October 2014 remand instructions that the Veteran be sent medical authorizations for private providers were complied with.  The Veteran was sent appropriate correspondence in October 2014.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the clinician who provided the December 2014 addendum opinion for clarification and further opinion, as discussed below.  The entire claims file and a copy of this REMAND must be made available to this evaluating clinician.  The clinician must note in the opinion that the evidence in the claims file has been reviewed.  The Veteran need not be scheduled for another examination unless deemed necessary by the clinician in order to render this supplemental opinion.

If the clinician who wrote the December 2014 addendum opinion is unavailable, for whatever reason, the clarification and further opinion may be rendered by someone else - provided of course they, too, have the necessary qualifications to comment.

The clinician, whoever designated, must render an opinion as to the following:

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss - that is, even if not sufficient hearing loss to be considered an actual ratable disability by VA standards, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.  Therefore, the Veteran had some degree of hearing loss in his right ear at separation from service since his separation examination shows that he had puretone threshold levels in his right ear above 20 decibels in the 3000 and 4000 Hertz frequencies.  

Please reconcile this fact that the Veteran had documented hearing loss in his right ear at the time of his separation from service (at 3,000 and 4,000 Hertz), with the contrary finding in the January 2014 addendum opinion that hearing loss was not incurred during service in the right ear (or, in other words, the finding that the Veteran's right ear had normal hearing at the time of his separation from service).  The examiner should specifically reference the Veteran's enlistment and separation right ear audiogram results, and must discuss the significance, if any, of the threshold shift shown in-service.

If the re-test test reliability theory is offered as explanation, the examiner must fully discuss this theory within the facts and circumstances of the Veteran's service.  

The examiner should explain the reasons and bases for each opinion provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Thereafter, readjudicate the Veteran's claim for service connection for right ear hearing loss.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

